Citation Nr: 0409651	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  03-27 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for status post excision of 
hemangioma, left lower leg.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from February 1952 until October 
1964.  This matter comes before the Board of Veterans' Appeals 
(BVA or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in St. 
Louis, Missouri.

It is noted that, in his September 2003 substantive appeal, the 
veteran requested a hearing at the nearest VA facility.  Then, in 
a statement received by the RO in October 2003 the veteran 
reported that he instead desired a videoconference hearing.  If 
such hearing could not be arranged, the veteran wished to proceed 
and have his case decided based on the evidence of record.  In 
response to that correspondence, the RO arranged a videoconference 
hearing for a date in December 2003.  The veteran did not report 
for the hearing.  The RO tried on 3 separate occasions to contact 
the veteran in regards to rescheduling another hearing and he 
never responded to such inquiries.  Finally, a January 2004 
statement from the veteran's accredited representative indicated 
that the veteran wished to rest his appeal on the evidence of 
record and that the veteran had no further argument.  Based on the 
above facts, there is no indication that the veteran still desires 
a hearing.  


REMAND

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits and 
which evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board has reviewed the claims file and finds that further 
development is required prior to adjudication of the appeal.  
Specifically, it is noted that the veteran's service medical 
records reveal complaints of lower left leg pain.  A December' 
1960 report indicates that the veteran was kicked in the left leg.  
A November 1962 record contains a diagnosis of hemangioma.  It was 
noted to be symptomatic since 1957.  Excision was recommended.  

Following service, VA outpatient treatment reports dated from 1995 
to 2002 reflect treatment for lower left leg pain and swelling.  
In June 2002, the veteran had a hemangioma excised.  It was noted 
that a similar excision had been performed 40 years earlier.  The 
veteran reported that the wound had never healed and that a black 
scab or scar existed over the original excision site.

The Board notes that, while the veteran was examined by VA in 
August 2001, the examination report did not include detailed 
findings as to the left leg.  Furthermore, the examiner did not 
offer an etiological opinion regarding the veteran's hemangioma, 
left lower leg.  Such an opinion would be useful in evaluating the 
veteran's claim and therefore another examination should be 
arranged.

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 
Quartuccio v. Principi, as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other applicable legal precedent. 

2.  Schedule the veteran for a VA orthopedic examination in order 
to determine the nature and etiology of the veteran's hemangioma, 
left lower leg.  All necessary tests should be performed and the 
claims file should be reviewed in connection with the examination.  
Additionally, following objective evaluation, the VA examiner 
should comment as to whether it is at least as likely as not that 
the veteran's hemangioma condition is a congenital or 
developmental defect or whether the condition otherwise preexisted 
service.  If the hemangioma is found to have preexisted service, 
the examiner should state whether it is at least as likely as not 
that the condition was chronically worsened or aggravated during 
active service.  If the examiner does not believe that a left 
lower leg disability preexisted service, then he should comment 
whether it is at least as likely as not that the veteran's 
currently diagnosed left lower leg disabilities are causally 
related to service.  A clear rationale should be provided for all 
conclusions reached.  Such explanation should be supported by 
objective evidence of record.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





